Title: From Thomas Jefferson to Samuel Smith, [25 July 1801]
From: Jefferson, Thomas
To: Smith, Samuel


               
                  Dear [Sir]
                  Washington [July 25]. 1801.
               
               Yours of the 23d. came to hand last night. I am unacquainted with the particular conduct of young Yznardi, but if it has been strongly improper I wish his retirement: because having rejected a midnight nomination there, the person substituted should be above exception. I see but one remedy, which is to make mr Yznardi, the father, Consul. [I am] persuaded he can render us better services than any other, & in fact [it is] himself & not his son who has ever been considered as the real Consul. I leave this place on Thursday next, 30th. inst. accept my affectionate esteem & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. I return mr Yznarde’s lre.
               
            